DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1. (Currently Amended) A solid state drive, comprising:
a drive aggregator; and
a plurality of component solid state drives connected to the drive aggregator, each of the component solid state drives having a controller capable of processing commands from host systems;
wherein a first component solid state drive in the plurality of component solid state drives is configured for a first optimization;

wherein the drive aggregator is configured to:
convert using an address map addresses received in the driver aggregator into addresses in the plurality of component solid state drives to forward commands received in the drive aggregator to the plurality of component solid state drives;
monitor data access in the plurality of component solid state drives to identify a first data set and a second data set; and
adjust the address map to host the first dataset in the first component solid state drive according to the first optimization and host the second dataset in the second component solid state drive according to the second optimization different from the first optimization.

17. (Currently Amended) A driver aggregator, comprising:
at least one host interface configured to communicate with a host system;
a plurality of drive interfaces to communicate with a plurality of component solid state drives respectively, including a first component solid state drive configured for a first optimization of memory operations and a second component solid state drive configured for a second optimization of memory operations; and
a translation logic coupled between host interfaces and the plurality of drive interfaces;
wherein the translation logic is configured to operate an address map to convert addresses received in the at least one host interfaces into addresses in the plurality of component solid state drives in forwarding commands received in the at least one host interface to the plurality of drive interfaces; and


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest wherein the drive aggregator is configured to monitor data access in the plurality of component solid state drives to identify a first data set and a second data set; and adjust the address map to host the first dataset in the first component solid state drive according to the first optimization and host the second dataset in the second component solid state drive according to the second optimization different from the first optimization.
Further, it would not have been obvious to one of ordinary skill in the art to combine the emphasized limitations with the remaining limitations of the claim.

Note that independent claims 9 and 17 contain the corresponding limitations of claim 1; therefore, they are considered to be allowable by the same reasoning accordingly.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721.  The examiner can normally be reached on Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184